 RIDGELY MANUFACTURING CO.193RidgelyManufacturing CompanyandRoger AlfredDurban.Case 26-CA-4657November 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 28, 1973, Administrative Law JudgeJennieM. Sarrica issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm therulings,findings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Ridgely Manufacturing Compa-ny,Ridgely, Tennessee, its officers, agents, succes-sors, andassigns, shalltake the action set forth in thesaid recommended Order.presenting allegationsthat RidgelyManufacturing Compa-ny, hereinafter referredto as the Respondent,committedunfair labor practiceswithin the meaning of Sections8(a)(1)and(3)and 2(6)and(7)of the Act; andRespondent's answer denyingthat it committed anyviolationsof the Act.Representatives of all parties werepresentand participatedin the hearing.At the close of thehearing the GeneralCounsel presented his argumentsorally.Basedon theentirerecord,including my observation ofthe witnesses, I makethe following:FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent, withoffices and places of businesslocatedinRidgely,Tennessee,and Hickman,Kentucky, is acorporationengaged in the manufacture of wearingapparel.During the past year,a representative period,Respondent, in thecourse and conduct of its businessoperations,purchasedand received at its Ridgely,Tennes-see, location,productsvalued in excessof $50,000 directlyfrom pointslocatedoutside the State of Tennessee. Duringthe sameperiod,Respondentsold and shipped from itsRidgely, Tennessee, location, productsvalued in excess of$50,000 directlyto points located outside the State ofTennessee.Respondentis now,and has been at all timesmaterial herein,an employerengaged in commerce withinthe meaning of Section2(6) and (7) of the Act.H. THE LABOR ORGANIZATIONAmalgamated Clothing Workers of America,AFL-CIO,hereinafter called theUnion,is now,and has been at alltimesmaterial herein,a labor organization within themeaning of Section2(5) of the Act.ITheRespondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd. 188 F.2d 362(C.A. 3).We have carefullyexamined the record and find no basis for reversing her findings.In her decision the Administrative Law Judge failed to set forth thefollowing conditions under which Respondent offered Durban reinstate-ment in the March 6 letter:1.Cease creating any disturbance in plant in future.2.That [Respondent]receive a verification of [his]references [fromhim ] within a reasonable period of time.In view of these conditions, we agree with the Administrative Law Judgethat Respondent's first offer,as well as the second one,did not constitute avalid offer of reinstatement which would require Durban's acceptance.DECISIONSTATEMENT OF THE CASEJENNIEM. SARRICA, AdministrativeLaw Judge: Upondue notice this proceeding under Section 10(b) of theNational LaborRelations Act, as amended(29 U.S.C. 151,et seq.),hereinafter referred to asthe Act,was tried beforeme at Dyersburg,Tennessee,on May16, 1973,1pursuantto a charge filed on March 5; a complaint issued April 3,IUnless otherwise indicated,all dates are in 1973.III.THEALLEGEDUNFAIR LABOR PRACTICESA.The IssueThe onlyissueiswhetherRespondent discharged theCharging Party for any ofthe stated causes or because ofhis concerted or unionactivity,as alleged, in violation ofSection 8(a)(1) and (3) of the Act.B.The Relevant EvidenceRoger Alfred Durban workedas a helper in the cuttingroom ofRespondent'sRidgely,Tennessee, plant fromJanuary 17, to February6,when he wasdischarged byNettieRoseman,thecorporatesecretaryand plantsuperintendent.The reasongiven Durban at the time ofdischargewas "We don't need you."After the chargeherein was filed Respondent wrote Durban a letter givingthe following as the reasons for his discharge:1.You createda disturbance in the front office.2.You werecareless in handling equipment byhurtingyourself.3.You disobeyedplant rules by going into the plantafter checking out.207 NLRB No. 32 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.In writing for a verification of your references, westillhave not received any answers to our letters ofrequest.The evidence establishes that Durban's discharge grewout of events which immediately preceded this action, andthe General Counsel specifically disclaimed reliance uponany prior knowledge of Durban's union activity. However,to aid comprehension of the events which on their faceappear somewhat incongruous, and to assist in rulings oncredibility and motive, certain background evidence isconsidered relevant.It appears that the Union has been engaged in a lengthybut persistent effort to organize and represent Respon-dent's employeessince1968, and that Respondent hasresisted this effort, admittedly to the extent of advisingeach new employee when hired that the Union wasattempting to organize the employees and that Respondent"did not feel that there was any need for a union in thePlant "2Personal background supplied by Durban reveals that, ininterestsand conduct, he probably fits the personalitypattern of those generally labeled "activists."3Almost immediately after he was employed Durbanbegan observingworking conditions in the plant and,before he even learned that the Union was actively seekingto represent Respondent's employees, he concluded thatthey needed a union to represent them and engaged fellowemployees in conversations to this effect. Upon learning oftheUnion's organizing campaign Durban contacted theunion organizer,obtained an appointment, and signed aunion card. At this conference he offered his assistance inthe organizing campaign but the union organizer, beingsuspicious thatDurban may have been sent by theRespondent, carefully avoided giving him any specificinformationor assigninghim any organizing work. Indeed,she did not even give him blank authorization cards todistribute. (Ironically, Respondent revealed at the hearingherein itssimilar suspicion that Durban had been "plant-ed" by the Unionas anemployee of Respondent.)Nevertheless,Durban began attempts to obtain unionsupport among fellow employees, and since he had beenthere such a short time -and knew so few employees, hecontacted them by memorizing as many names as he couldwhile pausing at the timecard rack, then looking for theirnames in the telephone directory and calling or visitingthem in their homes. He found this too slow and inefficientand, true to his pattern of conduct, decided to expeditematters by bold action.Thus, at the end of his work shift on February 6, heentered the plant office and told the secretary he wished tospeak with Mrs. Roseman. Upon the secretary's inquiry asto the purpose, Durban advised that he wished to obtain alistof the employees with their addresses for unionorganizing purposes.He proceeded to express his viewsconcerning the desirability of union representation, atwhich point his supervisor, Chapman, entered the office,came directly to Durban and inquired as to what was goingon. Durban restated his purpose expressing his belief thatthe Union would not only be good for the employees butwould also benefit the supervisor. Chapman's first responsewas to stare at Durban. Then he stated, "you'll never seethat here." Repeating this phrase, Chapman broke intolaughter.Roseman was in her private office, the door of which wasabout 4 feet from the secretary's desk where the groupstood. Hearing the voices from the outer office, Rosemanemerged inquiring what was going on. Durban proceededto state his request and the reason for it to her. There arevarious versions of the content of her reply,4 but the effectwas to deny Durban the information requested and he wasasked to leave. Roseman returned to her office accompa-nied by Respondent's president who was present duringthese events, and Durban turned to Chapman stating hewas not satisfied that he had adequately presented hisrequest and wished to speak to Roseman further. Chapmantold him he would have to wait "out there" gesturingtoward the waiting room beyond which lay the plant.Before leaving, Durban paused at the desk of the secretaryand asked her for paper and a pencil which he stated hewanted for the purpose of copying employee names off thetimecards. The secretary gave no response and, when heperceived she was not going to comply, Durban went to thewater fountain in the plant thence to the timecard rackwhere he was standing, pondering whether to wait forRoseman and trying to memorize some more names, whenRoseman emerged from the offices a few minutes later.Durban testified he saw her appear in the doorway andlook about the plant. When she spotted him near the21 find it unnecessary to determine whether Respondent so confined itshiring comments or whether these were expanded to specific and/or veiledthreats of discharge or retaliation if the new employee signed a unioncard,as there is no allegation of a violation encompassing such conduct in thecomplaint in this proceeding.3Thus, without completing his college studies he launched into socialaction.For about 18 months immediately prior to his employment atRidgely Durban was employed by the Office of Economic Opportunity,working with Vista Volunteers in Hickman,Kentucky, organizing lowincome self-help groups and providing social work assistance to families inneed in what is known as the"bottom area" of Hickman.Since hisdischarge Durban has engaged in various similar efforts on a volunteerbasis.These activities have included assisting in a co-op grocery venture andhelping in organizing a "walk" for underprivileged boys. Various eventsdemonstrate that Durban was not one to ponder any matter for long butwas quick to reach a conclusionandadopt some mode of action. Anexample of record is his volley of letters to the Respondent concerning hisinsurance coverageand his - discharge, and to the Labor Departmentconcerning occupational safety at Respondent's plant, as well as his gesturestoRespondent for a settlement of this case based on his admittedmisconstruction of some statementof the General Counsel.Durban relates that whenhe decided to take a leave of absence from hisstudies after 2 years incollege his father refused to support him further and,thereafter,refused to finance his education until such time as Durbanproved he waswilling to settle down to steady work and to his studies. Tothis end Durban obtained employment with Respondent,and within 2weeks after his employmentapproached his supervisor,Bill Chapman, for aletter to his father praisinghis work performance,then proceeded to writesuch aletter for Chapman'ssignature.He was accommodated in this.4Durban testified Roseman said:"Oh, I don't know anything aboutthat,you will haveto see Mr. (name he does not remember)." She thenasked him to leave and returned to her office.Roseman testified she repliedthat she didnot permit such lists to be given out, and then asked Durban toleave It isnoted thatin one version Roseman testified that she told Durbanto "leave the office."Thereis no indication that Roseman knew Durbanhad clocked out at this time.Respondent's representative at the hearing,who is alsotheRespondent'spresident and a stockholder,as well aspresident of Rolane Sportswear which holds the major portion ofRidgelystock, and whowas in the office when this occurred, placed himself on thewitness stand to relate what he, had observed on this occasion.He testifiedonly thatRoseman said to Durban"You will please leave this office andleave hereat once." RIDGELY MANUFACTURING CO.195timecards she came directly to him saying "What are youdoing here? I thought I told you to leave." Durban startedto explain that Chapman had told him to wait outside if hewanted to speak further with her but he was unable tocomplete this statement as Roseman interrupted demand-ing that he leave and not come back. Durban asked "Am Ifired"and Roseman replied, "Yes, you are. Durbanpleaded "I really need my job" but Roseman said "Well,that's too bad, we don't need you around here," and addedthat if he did not leave the sheriff would be contacted.Durban left the plant.Roseman testified that she came into the plant becauseDurban was creating another disturbance and was refusingto leave the plant at the direction of plant supervisors. Shestated that the sole basis for her decision to dischargeDurban was the disturbance and the profanity. Durbandenied that he usedanyprofanity or raised his voice. Healso denied that he had any conversation in the plant atthat time with any supervisor or that anyone told him toleave before Roseman came out and so directed him.Although both testified that there were 10 or 15 personspresent, including a number of supervisors, when thedischarge occurred none of those individuals were present-ed as corroborative witnesses.However, the severalversions of that incident given by Roseman are inconsis-tent in many details.5 For this reason, as well as on thebasis of demeanor, I am constrained to credit the simpleversion presented by Durban, and to accept Roseman'saccount only to the extent that it is consistent therewith. Ifind that Durban did not use profanity or create thedisturbance by the timeclock alleged and that he was notdischarged for these stated reasons.Having concluded that Durban did not cause a disturb-ance by raising his voice or using profanity it is necessaryto determine whether his discharge was for any of the otheralleged causes set forth in Respondent's letter. The firstone listed is for creating a disturbance in the front office.5With respect to the asserted disturbance, Roseman testified that shewas called into the plant when Durban "had caused another confusionthere." As to what, specifically, Durban was doing she related variously thathe was back in the plant milling around; that he was standing and writingdown information; that he was near the timeclock-further back near thetimecards;and that when she came'out he was "yelling" because "they"asked bunto leave and he was insisting that he was going to stay andcomplete what he was doing. In other parts of her testimony Rosemanindicated that after she asked him to leave Durban went into a "rage,""yelling," "went on raving," "screamingat the top of his voice" and "usinga lot of profanity." Roseman testified that she came into the plantbecausesomeone told her Durban was there causing a disturbance. Later sheidentified plant Foreman Floyd Dockery as the individual who came andgave this report, but at another point she indicated that Dockery andRobert Crittenden were two of the supervisors who were there with Durbanin front of the timeclock when she went into the plant. Finally,Rosemanadmitted she did not see Durban writing anything; that this was what hadbeen reported to her by Dockeryor someone.She could not then recallwhether she was told Durban was writing something, was going to writesomething, or wanted to write something, and she could not recall whetherDockery told her this before she entered the plant or after she dischargedDurban. In still another version Roseman testified that whenshe camedown to where Durban was standing'm front of the timeclock and said"Didn'tI tellyou to leave?" Durban replied that he was going to get whathe wanted if he had to stay there all night; she told him that if he did notleave she would call the sheriff. Durban asked "Am I fired?" and shereplied, "I don'tneed you around here" and walked away. This is in sharpcontrast to other versions given by 'her when asserting that Durbanadministeredprofanity onthis occasion.Thus, Roseman testified that whenshe asked Durban to leave, he said he could do what he wanted and startedIn addition to her assertion that Durban created a"tremendous disturbance" and "there was a lot ofexcitement in there," which caused her to come out of herprivate office,Roseman testified that when she askedDurban what he wantedand heinquired for the list ofemployees, "his tone of voice was very brash and loud, andhe was excited . . . very nervous ... practicallyscream-ing." 6 In view of the close proximity of the group toRoseman's office door and Durban's testimony that allpresent in the outer office could hear the conversation, Ifind that it was also heard in the inner office even though itwas carried on in normal tone of voice, and it would not benormal if such a conversation did not create someexcitement. However, when Durban left the office at herrequest,Roseman states he was not then fired for hisconduct.Moreover, at the hearing Roseman specificallystated that Durban's conduct by the timecards was the solebasis for her decision to discharge him. Although whattook place in the office may not be unrelated to the motivefor his discharge, I find that Durban was not dischargedfor any front office disturbance, as such.The second reason listed was that Durbanwas careless inhandling equipment by hurtinghimself.This undoubtedlyrelates to an injury received on the job near the end ofJanuary which required both medical and dental servicesand prescription medication. The evidence establishes thatDurban was not handling the equipment which fell andinjured him; that this event was promptly reported; andthat, although Roseman at the time accused Durban of"fooling around," her accusation was without any informa-tion as to what had happened. Later Durban's supervisorinquired of Durban as to how the injury occurred and thematter was not, thereafter, mentioned. Although as a resultof events following this injury, Durban reached certainunfavorable conclusions concerning Respondent's employ-ee insurance coverage for on-the-job injuries and thisbecame the subject for some of his correspondence withusing profanity, whereuponshe told him"We don't needyou anymore .. .don't come back. " Further, with respect to the profanity,Roseman testifiedthatDurban "used a four letter wordto someone." Later sheindicated thathe used thislanguage to her, he said"You canall go toHell with your job"and she said "if that's the case, youcan leave,and please don't come back.We don't need you here." Later sheidentifiedthe,profanity as thestatements: "You can allgo toHell" and "Youcan all go . . . yourselves. 'It is also noted that in oneversion Rosemantestifiedthat she threatened tocall the sheriff if Durban did notleave and in another she testified that the"boys,"i.esupervisors,statedthey wouldcall the sheriff if he did not leave.Other interpretations may be placedon some of Roseman's testimony, butas a whole itis so confused,not only asto whattookplace but also as towhat she actually observed andwhat was reported to herand bywhom, thatit is not reliable. In these circumstances I am forced to deem significant thefact that Respondent did not presentas witnesses either or both of the twosupervisors it has identifiedas havingbeen presenton the crucial occasion.6Here againinconsistencies in the details of the event are apparent inRoseman's testimony. For example,in one version she testified thatsomeone called her out ofher office,while at another point she testified thatthe noise inthe outer office caused herto emerge from herprivateoffice toinvestigatethe cause.Weiss similarly characterizedDurban's vocal tone as"shouting at thetop of his lungs" andinsistedthat itwas Durban's voice, notthat of Chapman whom he had known for some 15 years, that theyheard inthe inner office and whichcaused them to emerge from their conference.However, in listing theindividuals present during this incident,he alonelisted as present Foreman Dockery but failedto mention Chapman. On theother hand Durban admittedthat he was nervous and that his voice crackedwhen speakingwith Roseman,but he had been particularly careful inspeaking to Rosemannot to offend her. ' 196DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent, none of such action occurred before hisdischarge. There is no basis for holding that Durban'sinjury or his conduct in connection therewith had anycausal connection with his discharge.The third stated basis for discharge was the assertedbreach of plant rules by going into the plant after checkingout.Durban had punched his timecard for the end of hisworkday before he entered the office intent upon seeingRoseman. Respondent has no written plant rules whatso-ever. There are certain oral rules which are stated to newemployees by the secretary at Roseman's standing instruc-tions when they hired. These include a statement of theworking hours, the reporting time, the lunch period, therequirement that employees call in when they are unable toreport to work, and rules governing tardiness, etc.Roseman testified there is also a rule against loiteringwhich she explained as a rule that once an employee leaveswork and leaves the premises he is not to come back intothe building. At one point in her testimony Rosemanindicated that it was just understood that you do not comeback once you leave. Durban denied that this last statedrule was mentioned to him when he was hired or that hehad even heard of it. Two former employees, each of whomhad been employed by Respondent on from three to fouroccasions, similarly testified that they had never been toldof such a rule, had never heard of it, and had themselves,or knew of others who had, on specific occasions, enteredthe plant when they were not employed or were notscheduled to work. I find that the existence of such a rulehas not been established by a preponderance of evidence.Further, as Durban did not leave the premises afterclocking out technically he did not breach any rule statedby Roseman. Moreover, there is no evidence Rosemanknew whether Durban had clocked out when she fired him.I find this alleged reason pretextual.Finally, in the list of causes for discharge, Respondentadvised that, in writing for verification of Durban'sreference, it had not received answers to its letters ofinquiry. However, according to the testimony of PresidentWeiss, Durban's references on his application had not beenchecked by the Respondent prior to his discharge. Weisspersonally ordered them checked on March 6, the very dayRespondent wrote the letter to Durban giving the fourreasons for his discharge and offering to return him to hisjob subject to certain conditions. Although Weiss latertestified that he understood the company had writtenprevious letters on some of the references but had notreceived a reply, he also testified "we assume they checkreferences. I asked for the references on this man. Theysaid they had received none." As to the importance ofreferencesWeiss stated that they do not necessarilyterminate employees because references do not come in;thisdepends upon how much they need the employee.Weiss then admitted that they did "an extra ordinary"check on Durban because "he was giving me a lot oftrouble" and because "there was something wrong withhim mentally" and Weiss merely "wanted to know whether7This was the only evidence presented by Respondent with respect toDurban's referencesexcept for that involving a separate September 1972letter concerning a, truckdnving position which Durban had written to Mr.Roseman. Durban testified that Chapman told him shortly after he wasemployed in January that the reason he had not been huedto drive trucksthisman lied . . . the reference was unimportant ...: 'The references on both the September 1972 and theJanuary 1973 applications did "check out." 7 On the basisof the evidence I find that Durban's references, moreprecisely, the lack of verification of his references, hadnothing to do with the reason for his discharge.Having determined that Durban was not discharged forprofanity and creating a disturbance or for any of the otherreasons listed in the post discharge letter to him, thereremains the question of the Respondent's real reason fordischargingDurban. The purpose of Durban's actionswereclearlystated in the office, not only to those in theouter office but also directly to Roseman when sheappeared on the scene. Yet Durban was not discharged forasking her for the list of employees. Thus, his attempt toobtain the list by direct request was not treated as a basisfordischarge. Inmy judgment something happenedbetween the time Roseman turned and entered her privateoffice after requesting Durban to leave and the time sheconfronted him at the timecard rack, which supplies thereal reason for his discharge. In this respect, I view assignificant the fact that Durban had, before leaving theoffice, asked the secretary for a pencil and paper so that hemight copy names off the timecards at the timeclock, andthe fact that in her testimony Roseman clearly andrepeatedly related Durban's actions by the timecard rackas "writing down something or going to write downsomething." Significantly, also, she later changed thistestimony by indicating that this was what someone hadreported to her. In addition, the credited testimonyindicates that Dockery did not come to get her for anyreason; the supervisors who were near Durban,had noknowledge of what had just occurred inside the office or ofDurban's mission near the timecards, and as other employ-eeswere still leaving there was no basis for them toquestion him. Rather, I find that Roseman appeared alonein the office doorway because of something she hadlearned inside the office-namely information from hersecretary of Durban's request for equipment to copy namesfrom the timecards and that it was this information thatcaused her to suspect Durban was there writing downnames and to testify at first that that was what he wasdoing.Durban was not, in fact, in the act of copying thenames.However, aside from efficiency considerations,there is little difference between copying employees namesfrom timecards and memorizing employee names from thesame source, which was what Durban was doing. I findthat his stated purpose and that intent to obtain the namesof fellow employees from this source was the real and onlyreasonDurban was discharged. Therefore, it was nodeterrent to his discharge that Durban was not, in fact, inthe act of copying the names.Although the purpose of this activity was for use by theUnion in organizing and was clearly concerted activity, thequestion remains whether it was also protected activity.The applicable rule of thumbseemsto be that employeesare entitled to use for self-organizational purposes informa-wasbecausehe gave a reference which bad not checked out. Weissindicated that a previous letter had been written to the company named byDurban but no reply had been received.However, the face of the letterbears an undated pencil notation"Called-they never heard of him nor hisfather " RIDGELY MANUFACTURING CO.197tion and knowledge which comes to their attention in thenormal course of work activity and association but are notentitled to their Employer's private or confidential re-cords .8 Thus, Respondent could rightly deny Durban thelist of its employees and their addresses and he would notbe protected in obtaining such list from Respondent'srecords surreptitiously. He was, however, protected in hisactions of requesting such list from the top official incharge of the plant.Thus, protection for such activity depends on thequestion of whether timecards located by the timeclock fallinto the category of private or confidential records of theEmployer or constitute information available to allemployees in the course of their normal work relationship.Iplace them in the latter category as a source throughwhich any employee may learn the names of his fellowemployees as rightfully as through personal in-plantcontact.Accordingly, I conclude that when he wasmemorizing the names of fellow employees from thetimecards for the purpose of contacting them concerningunion representation he was engaged in protected activity.Durban's discharge, because of his stated intent to obtainthe names from this source for the stated purpose, was,therefore, violative of Section 8(a)(3) and (1) of the Act.Upon the basis of the entire record, I make thefollowing:IV. CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(2) and (6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Roger Alfred Durban for engaging inunion activity Respondent has discriminated against himwith respect to terms and conditions of employment andhas interfered with, restrained, and coerced employees inthe exercise of their Section 7 rights, in violation of Section8(a)(3) and (1) of the Act.V. THE REMEDYHaving found that Respondent engaged in and isengaging in certain unfair labor practices it will berecommended that it cease and desist therefrom and takecertain affirmative action deemed necessary to effectuatethe policies of the Act. Having found that Respondentunlawfully discharged Roger Alfred Durban on February8 SeeMurray-Ohio Mfg. Co..148 NLRB 1541, enfd 358 F2d 948 (C.A.6,1966),SteeleApparel Company,172NLRB 903, 912-913, enfd. inpertinent part 437 F.2d 933 (C.A. 8, 1971);Anserphone of Miclugan, Inc,184NLRB 305, compare,e.g.,HooverCo.,12 NLRB 106;Clearwater FinishingCo.,100 NLRB 1473;Vitronic, Inc.,183 NLRB No. 103; andFarlow RubberSupply, Inc.,193 NLRB 5709As indicatedsupra,Respondent'sMarch 6 letterto Durbanofferedemployment with certain conditions, and Durban repliedstating his desireto return but requesting certain pertinentclarificationof the conditions andoffer.Without replying to Durban's two lettersspecifically inquiring withrespect tohis entitlementtobackpay and certain other employmentbenefits,Respondent,on March 12, wrote Durban advising that the onlyconditionitwas attaching to his returnto work was "that you will adhere tothe plantrules and regulations," and furtheradvisingthat "If you do notreturn to work within 24 hours from receipt ofthis letter,we shall assumethat you areno longer interestedin being employed by this company " Asone of thepretextual reasons assertedforDurban'sdischarge was the6, 1973, I shall recommend that Respondent offer himimmediate and full reinstatement9 to his former positionor, if such position no longer exists, to a substantiallyequivalent position without prejudice to any seniority orother rights and privileges he previously enjoyed, and makehim whole for any loss of pay suffered as a result of itsdiscrimination against him, by payment to him of moneyequal to that which he normally would have earned, absentthe unlawful discharge, with backpay and interest comput-ed under the established standards of the Board, inaccordance with the formula set forth inF.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER toThe Respondent, Ridgely Manufacturing Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from discharging employees orotherwise discriminating against them with regard to thetenure of their employment or any othertermor conditionof employment for engaging in concertedunionactivity fortheirmutual aid or protection, or inanylike or relatedmanner interfering with, restraining, or coercing employeesin the exercise of their rights guaranteed in Section 7 of theAct.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferRoger Alfred Durban Immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any lossof earnings, in the manner setforth in "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records, and all other records necessary fordetermination of the amount of backpay due and the rightsof reinstatement under thetermsof this Order.(c)Post at its place of business in Ridgely, Tennessee,copies of the attached notice marked "Appendix." 11Copies of such notice, on forms provided by the RegionalDirector for Region 26, after being signed by an authorizedbreachof a "so called"plant rule whichIhavefound did not exist, thecondition attached to this offerclearly sets up special requirements whichdisqualify it as a validoffer of reinstatement whichwould requireDurban'sacceptance or loss of backpaythereafter. SeeLaminatingServices, Inc.,167NLRB 234, 236;Webb Mfg. Inc.,174 NLRB 37; 39-41;Padre Dodge,189NLRB 378.10 In the eventno exceptionsare filed asprovided by Sec 102.46 of theRules andRegulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Orderherein shall,as provided in Sec102 48 of theRules and Regulations,be adoptedby theBoard and becomeits findings, conclusions,and Orderand all objections thereto shall bedeemed waivedfor allpurposes.11 In the eventthat theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board." 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the Order of the Board and abide bythe following:WE WILL NOT discharge or otherwise punish employ-ees because they have engaged in concerted activitiesfor their mutual aid or protection.WE wn.L offer Roger Alfred Durban immediate andfull reinstatement with backpay.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights.All employees are free to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Our employees are also free to refrain fromany or all such activities.DatedByRIDGELY MANUFACTURINGCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's . Office, Clifford Davis FederalBuilding,Room 746, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.